Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 1/07/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method for financing a vehicle comprising: receiving application information for a single loan application to finance a vehicle, the application information including personal information corresponding to an applicant and vehicle information indicative of the vehicle, and the application information excluding an amount of the loan and excluding a term of the loan; providing the received application information for underwriting; receiving an indication of an underwriting approval of the application information; receiving a maximum loan amount and a plurality of loan offers corresponding to the maximum loan amount and determined based on the underwriting, respective offer information including a respective value of one or more offer parameters from a plurality of offer parameters, the plurality of offer parameters including a loan term, an annual percentage rate (APR), and a periodic payment amount; causing indications of the maximum loan amount and the plurality of loan offers to be presented to a user; and receiving an indication of a user input of a desired loan amount, the desired loan amount being equal to or less than the maximum loan amount, and a user selection of one of the plurality of loan offers, the user selection received from the user.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process a loan application and distribute responses from said loan application which is a “fundamental economic practice or principle,” a sub-category of “certain methods of organizing human activity,” a grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process a loan application and distribute responses from said loan application which is also a “commercial or legal interactions,” a second sub-category of “certain methods of organizing human activity,” a grouping of abstract ideas. Accordingly, the claim recites an abstract idea under this second classification.
Examiner notes that processing a credit application to purchase a vehicle is an established example of an abstract idea under “commercial or legal interactions.” see MPEP §2106.04(a)(2)(II)(B) citing Credit Acceptance v. Westlake Services (Fed. Cir. 2017) and Dealertrack v. Huber (Fed. Cir. 2021).
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process a loan application and distribute responses from said loan application which is also a mental process. Accordingly, the claim recites an abstract idea under this third classification.
Examiner notes that "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, is an established example of a mental process. see MPEP §2106.04(a)(2)(III)(A) citing Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016). 
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computing device, a user interface and (assumedly) a network. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-10 and 12-19 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 11 and 20. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Interpretation
Claim 4 recites a method wherein causing the indications of the plurality of loan offers to be presented at the user interface comprises causing an indication of at least one loan offer to be presented in conjunction with an offer for an individual credit disability insurance policy, if primary applicant is eligible, for the loan offer.
Usage of the term “if primary applicant is eligible” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered (e.g. the primary applicant is not eligible). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.	Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Chirehdast (US Patent 8,660,943).
Regarding Claim 1, Chirehdast discloses of providing a loan application process for financing a vehicle, the method comprising:
receiving, at one or more computing devices, and via wired or wireless communication and/or data transmission, application information for a single loan application to finance a vehicle, the application information including personal information corresponding to an applicant and vehicle information indicative of the vehicle. (see fig. 5; col. 5, lines 57-61; col. 6, lines 34-40; col. 6, lines 56-61; col. 47, line 52 – col. 48, line 22);
the application information excluding an amount of the loan. (see col. 34, lines 21-45);
providing, by the one or more computing devices, and via wired or wireless communication and/or data transmission, the received application information for underwriting. (see col. 15, lines 49-51; col. 30, lines 1-30);
receiving, by the one or more computing devices, an indication of an underwriting approval (approval notice) of the application information. (see col. 3, lines 24-27);
receiving, at the one or more computing devices, and via wired or wireless communication and/or data transmission, a maximum loan amount (credit limit) and a plurality of loan offers (quotes) corresponding to the maximum loan amount and determined based on the underwriting, respective offer information including a respective value of one or more offer parameters from a plurality of offer parameters, the plurality of offer parameters including a loan term, an annual percentage rate (APR), and a periodic payment amount. (see fig. 33-38; col. 15, lines 49-55; col. 34, lines 46-65; col. 48, line 37 – col. 49, line 5);
causing, by the one or more computing devices, and via wired or wireless communication and/or data transmission, indications of the maximum loan amount (credit limit) and the plurality of loan offers to be presented at a user interface. (see fig. 33-38; col. 15, lines 39-55; col. 48, line 37 – col. 49, line 5);
causing, by the one or more computing devices, and via wired or wireless communication and/or data transmission, indications of the plurality of loan offers to be presented at a user interface. (see fig. 33-38; col. 48, line 37 – col. 49, line 5); and
receiving, by the one or more computing devices, and via wired or wireless communication and/or data transmission, an indication of a user modification of the current value to be within the range of values. (see fig. 33-38; col. 12, line 62 – col. 13, line 16; col. 48, line 37 – col. 49, line 5);
causing, by the one or more computing devices, indications of one or more updated loan offers according to the modification of the current value, to be presented at the user interface. (see fig. 33-38); and
receiving, by the one or more computing devices, and via wired or wireless communication and/or data transmission, an indication of a user input of a desired loan amount (amount requested), the desired loan amount being equal to or less than the maximum loan amount (balance not to exceed the credit limit) and a user selection of one of the plurality of loan offers (quotes), the user selection received via the user interface. (see fig. 35; col. 12, line 62 – col. 13, line 16; col. 17, lines 28-33; col. 50, lines 20-55).
Chirehdast does not explicitly teach a method wherein the application information excludes a term of the loan.
However, it would have been obvious to one of ordinary skill in the art at effective filing date of the invention was made to eliminate submission of certain application information, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Regarding Claim 2, Chirehdast discloses a method comprising receiving a plurality of approved (pre-approved) loan offers corresponding to the maximum loan amount (credit limit). (see fig. 9 and 33-38; col. 12, line 62 – col. 13, line 16; col. 48, line 37 – col. 49, line 5).
	Regarding Claim 3, Chirehdast discloses a method comprising causing a range of approved values (e.g. APR, monthly payments or estimated total) to be presented at the user interface. (see fig. 35; col. 40, lines 40-55).
	Regarding Claim 5, Chirehdast discloses a method comprising receiving an indication of a user modification to a value of a particular offer parameter (term of the loan) included in the one of the plurality of loan offers. (see col. 12, line 62 – col. 13, line 16).
	Regarding Claim 6, Chirehdast discloses a method comprising modifying, based upon the user modification, a value of another offer parameter included in the one of the plurality of loan offers (e.g. modification of percent financed modifies APR). (see fig. 35; col. 35, lines 41-50; col. 40, lines 40-55).
	Regarding Claim 8, Chirehdast discloses a method wherein the one or more computing devices includes (i) a mobile device storing a client application, and (ii) a back-end computing device hosting a website or a server application; a first portion of the method is performed by the client application executing on the mobile device; and a second portion of the method is performed by the website or the server application hosted on the back-end computing device. (see fig. 23).
	Regarding Claim 9, Chirehdast discloses a method comprising automatically updating, by the one or more computing devices, the plurality of loan offers based on a change in interest rates; and causing indications of the updated plurality of loan offers to be presented at the user interface. (see fig. 35; col. 50, lines 20-55).
	Regarding Claim 10, Chirehdast discloses a method comprising receiving a user selection (booking) of one of the updated plurality of loan offers. (see fig. 35; col. 50, lines 20-55).
Regarding Claim 11, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Claim 11 also recites, in addition to previously rejected claim elements, that the instructions, when executed by one or more processors, cause the system to close a loan corresponding to the particular loan offer.
Chirehdist discloses a system wherein the instructions, when executed by one or more processors, cause the system to close a loan according to the particular loan offer. (see col. 3, lines 57-62).
Regarding Claim 12, Chirehdast discloses a system wherein the plurality of user interface channels further includes a call center, an office of an agent of a provider of the loan, and a computing device (lender server) used by the agent of the provider of the loan. (see col. 6, lines 6-22).
Regarding Claims 13-14 and 16-17, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 18, Chirehdast does not explicitly teach instructions, when executed by a processor, cause the system to electronically transfer funds corresponding to the close of the loan; the electronic transfer of funds includes at least one of a disbursement of funds or a reception of funds; and the electronic transfer of funds uses at least one of an automated clearing house, an electronically-generated check, an internal transfer, or certified funds. 
However, Chirehdast discloses that a loan is conventionally closed by initiating a funds transfer or initiating a disbursement of an amount of funds corresponding to the accepted loan offer and performing loan processing electronically (i.e. on a computer). (see col. 3, line 57-62). Chirehdast does not necessarily disclose performing these specific method steps electronically. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform those method steps electronically as combining Chirehdast with electronic circuitry "to update it using modern electronic components in order to gain the commonly understood benefits of such adaption, such as decreased size, increased reliability, simplified operation, and reduced cost...The combination is thus the adaption of an old idea or invention...using newer technology that is commonly available and understood in the art." Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687, 1691 (Fed. Cir. 2007).
Regarding Claim 19, Chirehdast does not explicitly teach a system wherein the one or more loan offers comprise one or more approved loan offers that are each modifiable within a set of approved (feasible) ranges. (see col. 49, line 57 – col. 50, line 19).
Regarding Claim 20, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chirehdast, as applied to Claim 1 above, and further in view of Hall (US PG Pub. 2005/0027646).
Regarding Claim 4, Chirehdast discloses a method wherein causing the indications of the plurality of loan offers to be presented at the user interface comprises causing an indication of at least one loan offer to be presented in conjunction with an offer for an individual credit insurance policy (total loss protection program or life/unemployment debt protection), if primary applicant is eligible, for the loan offer. (see col. 46, lines 42-54).
Chirehdast does not explicitly teach wherein the individual credit insurance policy is a credit disability insurance policy.
However, these differences (i.e. the contents presented on the user interface) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regardless, Hall discloses that financing a vehicle traditionally entails an individual credit disability insurance policies. (see para. 59).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention was made to have modified Chirehdast to incorporate an individual credit disability insurance policy, as disclosed by Hall, as such an insurance policy is a standard and conventional consideration during vehicle purchasing.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chirehdast, as applied to Claims 1 and 14 above, and further in view of Kunzle (US PG Pub. 2002/0023051).
Regarding Claim 7, Chirehdast does not explicitly teach a method comprising closing, at one or more computing devices, a loan corresponding to the selected one of the loan offers, including at least one of: receiving, at the one or more computing devices, an electronic signature of the applicant; receiving, at the one or more computing devices, an electronic funds transfer corresponding to the accepted loan offer; or electronically initiating, by the one or more computing devices, a disbursement of an amount of funds corresponding to the accepted loan offer. 
However, Chirehdast discloses that a loan is conventionally closed by initiating a funds transfer or initiating a disbursement of an amount of funds corresponding to the accepted loan offer, although not necessarily performed electronically. (see col. 3, line 57-62).
Regardless, Kunzle discloses a method comprising closing, at one or more computing devices, a loan corresponding to the selected one of the loan offers, including at least one of: receiving, at the one or more computing devices, an electronic signature of the applicant. (see para. 51).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention was made to have modified Chirehdast to incorporate a signature at closing, as disclosed by Kunzle, as signing loan and financing documentation is standard and conventional in banking.
Regarding Claims 15, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 10, 2022